Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ filing of claim amendments on 11/13/2020. Claims 1-12 have been cancelled. Claims 13-16 are pending and are examined based on the merits herein. For the sake of compact prosecution, the examiner discussed with Dr. Saprigin on 7/1/2021 regarding the double patenting rejection but no agreement was reached.  

Application Priority
This application filed 04/07/2020 is a continuation of 15151601, filed 05/11/2016,  U.S. 10646468, 15151601 is a division of 13816804, filed 02/13/2013, U.S. 9365514, 13816804 is a national stage entry of PCT/JP2011/068735, International Filing Date: 08/19/2011, claims foreign priority to 2010-185385 , filed 08/20/2010.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/7/2020 and 4/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,646,468 (‘468).
The instant claims are to:

    PNG
    media_image1.png
    311
    658
    media_image1.png
    Greyscale


	Claim 1 of the reference patent is directed to:
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The dependent claim 2 includes additional organic polymers, claim 15 is limited to specific salt of the compound, and claim 16 is to an orally administrable formulation. 
	The instant claims 13-16 are identical to that of the reference claims 1-4. 
 This is a statutory double patenting rejection.



			

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627